This case differs in nothing from the other except that defendant below offered to read some depositions ta-hen in a former suit between the same parties which were rejected by the court. We have no hesitation in that the depositions ought to have been read if there were no other objections to them. The statute allows the depositions to be taken and read in certain cases, as where the witness resides more than sixty miles from the place of holding court &c. So long as the cause for taking the depositions exists there is no reason why they should not be read in the same, or any other suit between the same parties. It is objected that the plaintiff’ might have failed to attend to examine the witnesses, because he intended to dismiss his suit. • This is his own act, and if that were the case nothing is seen to hinder him from taking depositions a second time to supply any deficiency in the first.
The judgment will be reversed and the cause remanded.